DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election with traverse of claims 1-11 in the reply filed on April 9, 2021 is acknowledged.  
The Applicant argues that the Office has not established that the proposed alternative is a materially different process or an example of a process practiced with a materially different product.  However, as pointed out in paragraph 2 of the Office Action mailed on February 12, 2021, the product as claimed in Invention I can be used in a materially different process of using that product such as for etching a metallic film, as evidenced by US Patent No. 9,631,122 (abstract).
The Applicant further argues that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because claims 1-11 are drawn to a composition, while claims 12-13 are drawn to a method.  Thus, the 
The requirement is still deemed proper and is therefore made FINAL.  Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dockery et al. (US Patent No. 9,631,122).
Regarding claim 1, Dockery discloses an etching composition (a chemical mechanical polishing composition reads on an etching composition, abstract), comprising: phosphoric acid (column 15, line 60), a silane compound containing at least one silicon (Si) atom (column 12, lines 27-36), and an ammonium salt represented by Formula 1, wherein: L1 to L3 are unsubstituted hydrocarbylene, R1 to R4 are independently hydrogen, or unsubstituted hydrocarbyl group, and Xn- is an n-valent 
Regarding claim 3, Dockery discloses wherein L1 to L3 are unsubstituted C2 alkylene (Tris(2-hydroxyethyl)methylammonium hydroxide, Table 1).
Regarding claim 4, Dockery discloses wherein L1 to L3 are the same (Tris(2-hydroxyethyl)methylammonium hydroxide, Table 1).
Regarding claim 5, Dockery discloses wherein L1 to L3 are –CH2CH2- (Tris(2-hydroxyethyl)methylammonium hydroxide, Table 1).
Regarding claim 6, Dockery discloses wherein the hydrocarbyl group is an unsubstituted C1 alkyl group (Tris(2-hydroxyethyl)methylammonium hydroxide, Table 1).
Regarding claim 7, Dockery discloses wherein R1 to R3 are hydrogen, and R4 is a C1 alkyl group (Tris(2-hydroxyethyl)methylammonium hydroxide, Table 1).
Regarding claim 8, Dockery discloses wherein R4 is -CH3 (Tris(2-hydroxyethyl)methylammonium hydroxide, Table 1).
Regarding claim 10, Dockery discloses wherein the silane compound is represented by Formula 2, wherein, in Formula 2, R51 to R54 are independently hydrogen, a substituted or unsubstituted hydrocarbyl group or a substituted or unsubstituted heterohydrocarbyl group, and R51 to R54 exist independently (diethylaminomethyltrialkoxysilane, column 12, line 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being obvious over Dockery et al. (US Patent No. 9,631,122) as applied to claim 1 above.
Regarding claim 2, Dockery discloses wherein X is hydroxide in the specific example (Table 1), which is different from the group recited in the instant claim.  However, Dockery discloses that Table 1 is not intended to be instructive and not limiting in scope, the listed surfactants being exemplary (column 18, lines 46-48).  In addition, Dockery disclosed that the cationic surfactant compounds can comprise hydroxide, bromide, nitrate and the like (column 17, lines 38-48).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use Tris(2-hydroxyethyl)methylammonium nitrate for the Tris(2-hydroxyethyl)methylammonium hydroxide in the composition of Dockery, with a 
Regarding claim 9, as discussed above, Dockery renders obvious wherein Formula 1 is selected Structural Formulae 9 (Table 1 and column 17, lines 38-48).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a composition comprising 70 wt % to 95 wt % of the phosphoric acid, in the context of the instant claim.  The closest cited prior art of Dockery discloses using phosphoric acid as a pH adjusting agent (column 15, lines 55-60), and it is not obvious to use such a high concentration for a pH adjusting agent in a composition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713